PER CURIAM:
On June 25, 1999, respondent James Y. Hackney was convicted in federal court of four counts of wire fraud in violation of 18 U.S.C. § 1343. The indictment indicates that respondent knowingly defrauded investors by urging them to invest in certain ventures in South Africa, collecting monies for that purpose, and then spending the monies on himself rather than investing them.
On December 13,1999, this court temporarily suspended respondent pursuant to D.C. Bar R. XI, § 10(c). We directed the Board on Professional Responsibility to institute a formal proceeding to determine the nature of the final discipline to be imposed and, specifically, to decide whether respondent’s crime involved moral turpitude. The Board has now filed a report and recommendation. The Board finds that respondent’s conviction involves moral turpitude per se, and recommends disbarment pursuant to D.C.Code § ll-2503(a) (1995). The Board’s recommendation is unopposed.
We have previously held that wire fraud is a crime of moral turpitude per se. See, e.g., In re Ferber, 703 A.2d 142 (D.C.1997); In re Chuang, 575 A.2d 725 (D.C.1990). D.C.Code § ll-2503(a) thus mandates respondent’s disbarment. Accordingly, it is
ORDERED that James V. Hackney is disbarred, pursuant to D.C.Code § 11-2503(a) from the practice of law in the District of Columbia. This disbarment is effective from January 17, 2001, the date on which respondent filed an affidavit pursuant to D.C. Bar R. XI, § 14(g).

So ordered.